Citation Nr: 0420792	
Decision Date: 07/29/04    Archive Date: 08/05/04

DOCKET NO.  98-12 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for traumatic 
arthritis of the left knee with history of internal 
derangement, currently rated as 10 percent disabling.

2.  Entitlement to an increased (compensable) rating for 
right hilar enlargement.

3.  Entitlement to service connection for a back disorder, to 
include consideration as secondary to a service-connected 
disability.

4.  Entitlement to service connection for a stomach disorder, 
to include consideration as secondary to a service-connected 
disability.

5.  Entitlement to service connection for an eye disorder.

6.  Entitlement to service connection for a head disorder.

7.  Entitlement to service connection for hearing loss.

8.  Entitlement to service connection for diabetes mellitus.

9.  Entitlement to service connection for an ear disorder.

10.  Entitlement to service connection for headaches.

11.  Entitlement to service connection for disorder 
manifested by pain in the side.

12.  Entitlement to service connection for a breathing 
disorder.

13.  Entitlement to service connection for sinusitis.

14.  Whether new and material evidence has been presented to 
reopen a claim  for service connection for a dysthymic 
disorder.

15.  Whether new and material evidence has been presented to 
reopen a claim for service connection for tinnitus.

16.  Whether new and material evidence has been presented to 
reopen a claim for service connection for a right hip 
condition, to include consideration as secondary to a 
service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from January 1971 to June 
1975.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of December 1997 and later 
by the Department of Veterans Affairs (VA) Jackson, 
Mississippi, Regional Office (RO).  In March 1999, the Board 
remanded the case to allow the veteran to have a hearing.  A 
videoconference hearing was held before the undersigned 
Member of the Board in July 1999.  In November 1999, the 
Board denied service connection for tinnitus, and remanded 
the remaining issues for additional development.  The case 
has now been returned to the Board for further appellate 
review.

After reviewing the claims file, the Board concludes that the 
appeal must again be REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.


REMAND

There have been significant changes in the law and 
regulations applicable to the appellant's claim during the 
period of time this appeal has been pending.  On November 9, 
2000, the President signed into law the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  The Act is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The new law eliminates the concept of a well-grounded 
claim, and redefines the obligations of the VA with respect 
to the duty to assist claimants in the development of their 
claims.  First, the VA has a duty to notify the appellant and 
his representative, if represented, of any information and 
evidence needed to substantiate and complete a claim, and 
which portion of any such information or evidence is to be 
provided by the claimant and which portion, if any, the VA 
will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. §§ 5102 and 5103.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  See also Charles (John) 
v. Principi, 16 Vet. App. 370 (2002).  Second, the VA has a 
duty to assist the appellant in obtaining evidence necessary 
to substantiate the claim.  38 U.S.C.A. § 5103A.

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The intended effect of the new regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.

After reviewing the claims file, the Board concludes that 
additional relevant evidence may exist which has not been 
obtained.  In this regard, the Board notes that there are 
indications that the veteran may be in receipt of disability 
benefits from the Social Security Administration.  A "VA and 
SSA Prisoner Computer Match" document dated in August 2003 
indicates that the veteran is being held in a prison, and 
that his confinement has been reported to the Social Security 
Administration.  This suggests that he may be in receipt of 
disability benefits from that organization.  The Board also 
notes that documents from a child support proceedings dated 
in May 1996 indicate that the veteran was unemployed but had 
income in the amount of $597.  The Board notes that this 
amount was substantially higher than the amount of his VA 
benefits at that time and would be consistent with the 
receipt of benefits from the Social Security Administration.  

The Board concludes that the VA has an additional duty to 
assist with the development of evidence as the VA had not 
obtained evidence from the Social Security Administration 
regarding the veteran's possible claim for benefits with that 
organization.  Efforts to obtain such records should be 
accomplished.  VA will make as many requests as are necessary 
to obtain relevant records from a Federal department or 
agency.  These records include but are not limited to 
military records, including service medical records; medical 
and other records from VA medical facilities; records from 
non-VA facilities providing examination or treatment at VA 
expense; and records from other Federal agencies, such as the 
Social Security Administration.  VA will end its efforts to 
obtain records from a Federal department or agency only if VA 
concludes that the records sought do not exist or that 
further efforts to obtain those records would be futile.  
Cases in which VA may conclude that no further efforts are 
required include those in which the Federal department or 
agency advises VA that the requested records do not exist or 
the custodian does not have them.  38 C.F.R. § 3.159.  

The Board also notes that, in an informal hearing 
presentation dated in May 2004 the veteran's representative 
argued that the duty to notify provisions of the VCAA have 
not been met.  The representative asserts that the VA did not 
adequately notify the veteran of the evidence required to 
substantiate his claims, and did not explain what information 
would be provided by the veteran and what evidence the 
claimant was expected to obtain.  The Board notes that 
letters from the RO to the veteran dated in May 2001, October 
and November 2001 pertained to some, but not all of the 
issues currently on appeal.  

Accordingly, to ensure full compliance with due process 
requirements, this case is REMANDED to the RO via the Appeals 
Management Center for the following development:

1.  The RO/AMC should review the claims 
files and ensure that all notification 
and development action required by the 
VCAA is completed.  In particular, the 
RO/AMC should ensure that the new 
notification requirements and development 
procedures contained in 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107 and the 
implementing regulations are fully 
complied with and satisfied.  The 
required notice to the veteran should 
include a statement as to the information 
and evidence necessary to substantiate 
his claims, and should indicate which 
portion of any such information or 
evidence is to be provided by the 
claimant and which portion, if any, the 
VA will attempt to obtain on behalf of 
him.  The notice should also invite the 
veteran to submit any evidence in his 
possession that has not yet been 
submitted to VA and is pertinent to any 
of the claims on appeal.  See 38 C.F.R. 
§ 3.159(b)(1).

2.  The RO/AMC should obtain from the SSA 
copies of all records pertinent to the 
veteran's claim for SSA disability 
benefits, as well as the medical records 
relied upon concerning that claim.  
Again, VA must continue its efforts until 
all records are obtained or unless it is 
reasonably certain that such records do 
not exist or that further efforts to 
obtain them would be futile.  If no such 
records exist, this should be documented.  

3.  The RO/AMC should thereafter review 
the additional evidence that has been 
obtained and determine whether the 
benefits sought on appeal may now be 
granted.  If either of the benefits 
sought on appeal remain denied, the 
appellant and his private attorney should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFF MARTIN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




